— Order unanimously modified in the exercise of discretion and as modified affirmed without costs in accordance with the following Memorandum: The sixth ordering paragraph is modified to read as follows: "In the event the plaintiffs decide to offer proof regarding future loss of earning capacity and/or future loss of support, the defendant shall have the right to further disclosure, including the right to joint and/or separately filed income tax returns from both named plaintiffs Richard and Carol Bird from three years preceding the accident forward, including all supporting documentation and federal schedules and W-2 forms and such disclosure shall take place at least 30 days prior to trial”. (Appeal from Order of Supreme Court, Erie County, Mintz, J. —Discovery.) Present — Denman, P. J., Pine, Lawton, Fallon and Davis, JJ.